Appeal, insofar as taken from that portion of the Appellate Division order which dismissed the appeal from an order entered June 3, 1998 denying appellant’s motion for reargument and renewal, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such portion of the order appealed from does not finally determine the action within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.